FILED
                              NOT FOR PUBLICATION                           DEC 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



RICARDO PILAR GUTIERREZ,                          No. 08-73713
NORMA GUTIERREZ and DAMIAN
GUTIERREZ,                                        Agency Nos. A097-869-098
                                                              A097-869-099
               Petitioners,                                   A097-869-100

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted December 6, 2010 **

Before:        GOODWIN, RYMER, and GRABER, Circuit Judges.

       Ricardo Pilar Gutierrez, Norma Gutierrez, and Damian Gutierrez, natives

and citizens of Mexico, petition pro se for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”)


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal order and denying their motion to remand based on ineffective assistance

of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a continuance, Sandoval-Luna v. Mukasey, 526 F.3d 1243,

1246 (9th Cir. 2008) (per curiam), and denial of a motion to remand, Movsisian v.

Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005). We deny the petition for review.

      The IJ did not abuse her discretion in denying a continuance where

petitioners failed to demonstrate good cause to justify a fourth continuance. See 8

C.F.R. § 1003.29 (an IJ may grant a motion for continuance for good cause

shown).

      The BIA did not abuse its discretion in denying petitioners’ motion to

remand where they failed to establish that former counsel’s failure to submit

documents regarding the educational system in Mexico may have affected the

outcome of their case. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir.

2003) (to prevail on an ineffective assistance of counsel claim a petitioner must

demonstrate prejudice).

      PETITION FOR REVIEW DENIED.




                                          2                                     08-73713